Citation Nr: 1003352	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from April 1954 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the RO 
in Chicago, Illinois, which denied the hearing loss and 
tinnitus claims.  

The appellant testified before the undersigned at a September 
2009 hearing at the RO.  A transcript has been associated 
with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The appellant's medical records indicate a current diagnosis 
of bilateral hearing loss and tinnitus.  A February 2008 
letter of Dr. Eisenstein indicates that the appellant had 
bilateral hearing thresholds of 100-110 decibels in the 4000 
to 8000 frequency ranges.  A hearing loss disability is 
established for VA purposes.  See 38 C.F.R. § 3.385 (2009).  
The appellant complains of ringing in his ears, a common lay 
description of tinnitus.  The appellant is competent to 
report this.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology).  

The appellant contends that his hearing loss and tinnitus are 
the result of an inservice hand grenade explosion that went 
off near his head during training in the spring of 1954.  The 
only treatment from service in existence concerns cellulitis 
of the left middle toe, dated in April 1955.  The appellant's 
service treatment records from his period of active service 
are unavailable as they were destroyed in a 1973 fire that 
occurred at the National Personnel Records Center.  

Dr. Eisenstein sent a second letter in January 2009, in which 
he recounted the appellant's complaints of ringing in his 
ears and hearing loss and the hand grenade explosion history.  
The letter states that his hearing loss is "consistent" 
with an inservice explosion and that his hearing loss is 
"due to" his military noise exposure.  Dr. Eisenstein has 
not provided the underlying examination results for review or 
provided a rationale for his opinion.  Similarly, he did not 
provide a nexus opinion as to the appellant's tinnitus claim.  

The record demonstrates current diagnoses of the claimed 
disorders and a possible nexus for one of the claims and 
insufficient evidence to decide both claims.  The appellant 
was not provided a VA examination pursuant to his claims.  
The Board concludes that an examination is warranted pursuant 
to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the appellant for VA 
examinations to determine whether the 
appellant's bilateral hearing loss and/or 
tinnitus disorder are as likely as not 
etiologically related to the inservice 
noise exposure reported by the appellant.  
The entire claims folder, to include Dr. 
Eisenstein's opinions, and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



